Title: To Alexander Hamilton from Walter Livingston, 15 January 1791
From: Livingston, Walter
To: Hamilton, Alexander


N York Jany. 15. 91
Sir
On the receipt of your favor of the 5. covering the Opinion of the Attorney General on the Claims of the Contractors of the moving Army & the Post of West Point—The Parties concerned determined on an application to Congress praying them to empower the Proper Officers of the Treasury to determine on the Award presented to Congress by the referees.
Mr. Joshua Sands now waits on you with our Memorial, which you are requested to examine and to give him your Advice. He will wait in Philadelphia till the Sentiments of Congress are known.
